Citation Nr: 1441961	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for perforated ear drums.

3.  Entitlement to service connection for recurrent infections of the ears. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of February and April 2011 rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A hearing loss disability has not been present at any time during the pendency of this claim. 

2.  A perforated ear drum disability has not been present at any time during the pendency of this claim.

3.  Recurrent ear infections were not present in service and are not causally related to the Veteran's active duty.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  A perforated ear drum disability was not incurred in or aggravated by active service. 3 8 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  Recurrent ear infections were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in June 2010 and March 2011, prior to the initial adjudication of the claims in February and April 2011.  

VA has also satisfied its duty to assist the Veteran at every stage of this case.  The Veteran's service treatment records, and all identified post-service VA medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

A VA examination was provided in December 2010 in response to the claim for service connection for bilateral hearing loss disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the December 2010 VA medical examination is adequate for adjudication purposes because it provides the results of audiological testing necessary to determine if hearing loss disability was present.  

The Board has also considered whether a VA examination is required in this case, relative to the Veteran's claims for service connection for perforated ear drums and recurrent ear infections.  VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

The Veteran's service treatment records are negative for a diagnosis of or treatment for perforated ear drums or recurrent ear infections, or any symptoms thereof.  The Veteran's outpatient treatment records indicate he does not have perforated ear drums.  The first medical evidence of an ear infection is shown in the VA outpatient treatment records dated more than forty years after service.  There is no competent evidence suggesting that the post-service ear infections are related to active service.  Therefore, VA is not obliged to provide an examination or obtain an opinion in response to either of these claims.

Accordingly, the Board will address the merits of the claims.

II.  Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Hearing Loss

The Veteran has claimed a bilateral hearing loss disability was caused by military noise exposure.  The evidence shows that he served in Vietnam and that his military occupational specialty was power plant operator and mechanic.  His STRs do show a puretone threshold shift from entrance through separation.  

The Veteran's outpatient treatment records do not show that he has sufficient hearing impairment in either ear to qualify as a disability under 38 C.F.R. 3.385. 

In a December 2010 VA examination, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
15
30
LEFT
20
25
20
25
30

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  This examination report also fails to show sufficient hearing impairment to qualify as a disability for VA purposes.  

There is no other evidence showing the presence of sufficient hearing impairment to qualify as a disability for VA purposes.

Accordingly, the Board must conclude that service connection is not warranted for hearing loss disability.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

B.  Perforated Ear Drums

A review of the Veteran's service treatment records does not show he was treated for or diagnosed with a perforated ear drum.  In the course of his August 1967 separation examination, the Veteran indicated he did not have at that time, and had never experienced ear trouble or running ears. 

In various statements, the Veteran and his spouse have indicated their belief that his perforated ear drums may have been the result of his flight home from the Republic of Vietnam.  The Veteran provided some medical resources, which indicated ruptured eardrums could result from barotrauma, which occurs when an airplane changes altitude and causes air pressure in the cabin to drop or rise. 

The Veteran's outpatient treatment reports from the Kansas City VAMC show the Veteran had an otolaryngology consult in February 2011.  At that time, he was being evaluated for possible mastoiditis.  He reported a history of a perforated tympanic membrane in the 1960s.  Physical examination of the Veteran revealed intact tympanic membranes.  The examiner expressly indicated there was no evidence of effusion or perforation noted.  Pneumatic otoscopy testing revealed good movement of the tympanic membranes. 

Based on the foregoing, the Board must conclude that service connection is not warranted for perforated ear drums.  This follows, because the evidence fails to show a current disability.  Assuming the Board deemed the Veteran to be competent to state he developed a perforated ear drum in the course of his flight home from Vietnam, a statement which must be balanced against his more contemporary reports at the time of separation that indicated he had never experienced ear problems, his statement would only establish the in-service injury requirement.  These statements alone have little value in establishing a currently diagnosed disability that resulted from his reported injury in service, and are clearly of less probative value than the VA treatment records that show no current tympanic membrane problems following a comprehensive ear assessment.

Accordingly, the Board must conclude that service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

C.  Recurrent Ear Infections

The Veteran's service treatment records are negative for evidence of any ear infection.  In the course of  his August 1967 separation examination, the Veteran indicated he did not have at that time, and had never experienced ear trouble or running ears.  

The Veteran asserts that he had an ear infection at the time of discharge, but did not know it existed.  The Veteran indicated he was treated by a private physician shortly after his discharge from active duty for this condition; however, the Veteran reported he is unable to obtain those records as the physician died long ago.  The Veteran also indicated he was treated for a few years following service, and at that time the condition stopped.  The first objectively reported evidence of an ear infection is found in the Veteran's outpatient treatment reports from the Kansas City VAMC in December 2010.

In this case, the post-service evidence of record does not reflect a showing of ear infections until December 2010, more than forty years following separation from service.  Furthermore, the Veteran has not alleged that he has had continuous ear infections since his discharge from service.  Moreover, he has not submitted or identified any competent evidence of a nexus between his current ear infections and his active service.  Therefore, service connection for this claimed disability must also be denied.  In reaching this decision, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for perforated ear drums is denied.

Service connection for recurrent infections of the ears is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


